DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 06/02/2022 is acknowledged.
Claims 83-84 and 117-131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.
Information Disclosure Statement
The information disclosure statements filed on 05/17/2019, 04/27/2021 and 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 155 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 155, the recitation “a medicament” is indefinite because it is not clear if the “a medicament” of claim 155 is the same or a different “a medicament” of claim 1.  For examination purposes “a medicament” of claim 155 has been interpreted as the same “a medicament” of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 79-81, 85-95, 110-110, 113-114, 132, 136-137, 138-145 and 153-155  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (Pub. No. 2017/0143902).
Regarding claim 1, Hansen et al. teaches a medicament delivery device  (100, Fig. 1a) for delivery of medicament from a cartridge (600, Fig. 1a) into an injection site through a cannula (500, Fig. 1a), the cartridge (600) comprising a first chamber (hollow space inside of 600) having an outlet (610), and a sealing element (620, Fig. 1a) for closing the outlet (610, see Fig. 1a), the device (100) comprising: a housing (200/220, Fig. 1a) for receiving the cartridge (600, see Fig. 1a); a drive mechanism (310/320/400/630, Fig. 1a) comprising a drive element (310) that is moveable with respect to the housing (200/220) in a forward direction along a drive axis (central longitudinal axis of 310, see Fig. 1a) to expel the medicament from the device upon activation of the drive mechanism (310/320/400/630, see [0135] and Figs, 4a-4b); and a connection arrangement (501/530/330, Fig. 1a) comprising a hub (501/530) and a spring (330, 1a) for driving relative movement between the hub (501/530) and the cartridge (600) upon operation of an operating member (350/380, 1a) of the device (100) so as to switch the connection arrangement from an unconnected configuration (configuration in Figs. 2a-2c) in which the outlet  (610) is closed to a connected configuration (configuration in Fig. 3a-3c) in which the hub (501/530) cooperates with the cartridge (600) to open the outlet (610), thereby to establish a connection for fluid flow between the first chamber (hollow space of 600) and the cannula (500, see [0130]-[0135]).  
Regarding claim 79, Hansen et al. teaches further comprising a contact face (distal face of 350) for contact with the injection site for delivery of the medicament (see [0130]), wherein the drive axis (central longitudinal axis of 310) is substantially parallel to the contact face (distal face of 350, see Fig. 1a below illustrating a portion of 350 being parallel to the longitudinal axis of 310).  
Regarding claim 80, Hansen et al. teaches wherein the hub (501/530) is moveable with respect to the housing (200/220, see [0102] where 530 flex radially outward).  
Regarding claim 81, Hansen et al. teaches wherein the hub (510/530) is moveable with respect to the housing (200/220) to switch the connection arrangement (501/530/330) from the unconnected configuration (configuration in Figs. 2a-2c) to the connected configuration (configuration in Fig. 3a-3c, see [0132] where 530 is deflected as the device transitions from the unconnected configuration to the connected configuration). 
Regarding claim 85, Hansen et al. teaches wherein the spring (330) comprises a compression spring (see [0104]).  
Regarding claim 93, Hansen et al. teaches further comprising a cannula holder (350, Fig. 1) that is moveable in an insertion direction (proximal, see where 350 moves proximal for insertion of 500, it is the Examiner’s position that when 350 moves to expose 500, 350 moves in an insertion direction as a result of the position of 350 in the proximal direction permits 500 to be inserted into the patient) with respect to the housing (200/220) for extending the cannula (500) into the injection site (see [0090]). 
Regarding claim 95, Hansen et al. teaches wherein the insertion direction (proximal direction) is non-parallel to the drive axis (central longitudinal axis of 310, it is the Examiner’s position that the insertion direction is along the central longitudinal axis of 310; hence, the insertions direction is not parallel to the central longitudinal axis of 310).  
Regarding claim 132, Hansen et al. teaches wherein the drive mechanism (310/320/400/630) comprises a drive member (320) that is rotatable with respect to the housing (200/220, see [0109]) and a driver (310) for driving rotation of the drive member (320, see [0131]).  
Regarding claim 136, Hansen et al. teaches wherein the drive element (310) is biased for movement in the forward direction (see [0107]).  
Regarding claim 138, Hansen et al. teaches wherein the operating member (350/380) comprises a shield (350, see [0090]) for shielding the cannula (500, see [0090] and Fig. 1a), and wherein the shield (530) is moveable to expose the cannula (500) and to cause switching of the connection arrangement (501/530/330) into the connected configuration (configuration in Fig. 3a-3c, see [0131]-[0135]).  
Regarding claim 139, Hansen et al. teaches wherein the shield (350) is removable from the housing (200/220) to expose the cannula (500, it is the Examiner’s position that 350 is capable of being removed from 200/220 to expose 500 by a user pulling 200 off).  
Regarding claim 140, Hansen et al. teaches further comprising a trigger component (380, Fig. 1a) that is moveable with respect to the housing (200/220) to activate the drive mechanism (310/320/400/630, see [0130]-[0135]).  
Regarding claim 141, Hansen et al. teaches wherein the trigger component (380) comprises the operating member (350/380).  
Regarding claim 142, Hansen et al. teaches wherein the trigger component (380) is moveable from a first position (distal position) to a second position (proximal position) to activate the drive mechanism (see [0130]-[0135]).  
Regarding claim 152, Hansen et al. teaches the cannula (500) comprising a hypodermic needle (510/520, Fig. 1a and see [0093]).  
Regarding claim 153, Hansen et al. teaches the device further comprising the cartridge (600, see Fig. 1a).  
Regarding claim 154, Hansen et al. teaches a medicament (see [0073] and [0092]) disposed in the delivery device according to claim 1 (see rejection of claim 1 above)
Alternative Rejection 1 of Claim 1
Regarding claim 1, Hansen et al. teaches a medicament delivery device  (100, Fig. 1a) for delivery of medicament from a cartridge (600, Fig. 1a) into an injection site through a cannula (510, Fig. 1a), the cartridge (600) comprising a first chamber (hollow space inside of 600) having an outlet (610), and a sealing element (620, Fig. 1a) for closing the outlet (610, see Fig. 1a), the device (100) comprising: a housing (200, Fig. 1a) for receiving the cartridge (600, see Fig. 1a); a drive mechanism (310/400/630, Fig. 1a) comprising a drive element (310) that is moveable with respect to the housing (200) in a forward direction along a drive axis (central longitudinal axis of 310, see Fig. 1a) to expel the medicament from the device upon activation of the drive mechanism (310/400/630, see [0135] and Figs, 4a-4b); and a connection arrangement (501/330, Fig. 1a) comprising a hub (501, Fig. 1a) and a spring (330, 1a) for driving relative movement between the hub (501) and the cartridge (600) upon operation of an operating member (350/380, 1a) of the device (100) so as to switch the connection arrangement from an unconnected configuration (configuration in Figs. 2a-2c) in which the outlet  (610) is closed to a connected configuration (configuration in Fig. 3a-3c) in which the hub (501) cooperates with the cartridge (600) to open the outlet (610), thereby to establish a connection for fluid flow between the first chamber (hollow space of 600) and the cannula (510, see [0130]-[0135]).  
Regarding claim 86, Hansen et al. teaches further comprising a control mechanism (530, Fig. 1b) for holding the connection arrangement (501/330) in the unconnected configuration and for allowing relative movement between the cartridge (600) and the hub (501) upon operation of the operating member (350/380) to switch the connection arrangement (501/330) to the connected configuration (configuration in Fig. 3a-3c, see [0129]-[0135]).  
Regarding claim 87, Hansen et al. teaches further comprising a control piece (530) for controlling relative movement between the hub (501) and the housing (200/220, see [0102]). 
Regarding claim 88, Hansen et al. teaches wherein the control piece (530) is releasable for movement with respect to the housing (200/220) upon operation of the operating member (350/380, see [0102] and [0130]-[0132]). 
Regarding claim 89, Hansen et al. teaches wherein the spring (330) acts to bias the control piece (530) for movement with respect to the housing (200/220, see [0132]).  
 Regarding claim 90, Hansen et al. teaches wherein the control piece (530) is coupled to the hub (501) for joint movement with respect to the housing (200/220, see Fig. 1a and [0102]).  
Regarding claim 91, Hansen et al. teaches further comprising a blocking formation (351, Fig. 1b) for preventing movement of the control piece (530) with respect to the housing (200/220), and wherein operation of the operating member (350/380) causes disengagement of the blocking formation (351) from the control piece (530) to allow movement of the control piece (530) with respect to the housing (200/220, see [102]).  
Regarding claim 92, Hansen et al. teaches wherein the blocking formation (351) is associated with the operating member (350/380, it is the Examiner’s position that all of the components of the device are in association with each other either directly or indirectly, see Fig. 1a).  
Regarding claim 94, Hansen et al. teaches further comprising: a cannula holder (350, Fig. 1) that is moveable in an insertion direction (proximal, see where 350 moves proximal for insertion of 510, it is the Examiner’s position that when 350 moves to expose 510, 350 moves in an insertion direction as a result of the position of 350 in the proximal direction permits 510 to be inserted into the patient) with respect to the housing (200/220) for extending the cannula (510) into the injection site (see [0090]); wherein the blocking formation (351) is associated with the cannula holder (350, all of the components of the device are in either direct or indirect association, see Fig. 1b); and wherein movement of the cannula holder (350) in the insertion direction (proximal direction) causes disengagement of the blocking formation (351) from the control piece (530, see [0102]).  
Regarding claim 110, Hansen et al. teaches  wherein the hub (501) is arranged for engagement with a coupling element (522, Fig. 2c, it is the Examiner’s position that all of the components of the device are either directly or indirectly coupled) disposed at an outlet end (end of 600 where 610 is located) of the cartridge (600, see Fig. 2c).  
Regarding claim 111, Hansen et al. wherein the hub (501) is engageable with the coupling element (522) in a first attachment position (position in Fig. 2c) in the unconnected configuration of the connection arrangement (501/330) and in a second attachment position (when 220 is compressed, see [0134]) in the connected configuration of the connection arrangement (501/330see [0134]).  
Regarding claim 113, Hansen et al. teaches wherein the hub comprises a sealing element release member (520, Fig. 1a) for cooperation with the sealing element (620) of the cartridge (600) to open the outlet (610) when the connection arrangement (501/330) is switched to the connected 6configuration (configuration in Figs. 3a-3c, see [0093]).  
Regarding claim 114, Hansen et al. teaches wherein the sealing element release member (520) comprises a piercing member for piercing the sealing element (620, see [0093]).  
Regarding claim 140, Hansen et al. teaches further comprising a trigger component (380, Fig. 1a) that is moveable with respect to the housing (200) to activate the drive mechanism (310/320/400/630, see [0130]-[0135]).  
Regarding claim 141, Hansen et al. teaches wherein the trigger component (380) comprises the operating member (350/380).  
Regarding claim 142, Hansen et al. teaches wherein the trigger component (380) is moveable from a first position (distal position) to a second position (proximal position) to activate the drive mechanism (see [0130]-[0135]).  
Regarding claim 143, Hansen et al. teaches further comprising a trigger element (320, Fig. 1a) for blocking operation of the drive mechanism (310/400/630, see [0110]-[0111]), wherein movement of the trigger component (380) to the second position (proximal position) causes movement of the trigger element (320) to release the drive mechanism (310/400/630, see [0110]-[0111] and [0129]-[0131]).  
Regarding claim 144, Hansen et al. teaches further comprising a lock member (325, Fig. 9b) associated with the trigger component (380) for holding the trigger element (320) in engagement with a drive member (310) of the drive mechanism (310/400/630), wherein movement of the trigger component (380) to the second position (proximal position) causes disengagement of the trigger element (320) from the drive 10member (310, [0110]-[0111] and [0129]-[0131]).  
Regarding claim 145, Hansen et al. teaches wherein the trigger element (320) is biased to disengage from the drive mechanism (310/400/630, see [0131]).  
Regarding claim 155, Hansen et al. teaches a method of treating a patient having a condition susceptible to treatment with a medicament (see [0073] and [0092]), the method comprising: dispensing an effective amount of the medicament to the patient utilizing the delivery device according to claim 1 (see rejection of claim 1 above); wherein the medicament is disposed in the cartridge (600) and is dispensed into an injection site on the patient through the cannula (510, see [0130]-[0135]).
Alternative Rejection 2 of Claim 1
Regarding claim 1, Hansen et al. teaches a medicament delivery device  (100, Fig. 1a) for delivery of medicament from a cartridge (600, Fig. 1a) into an injection site through a cannula (500, Fig. 1a), the cartridge (600) comprising a first chamber (hollow space inside of 600) having an outlet (610), and a sealing element (620, Fig. 1a) for closing the outlet (610, see Fig. 1a), the device (100) comprising: a housing (200/220, Fig. 1a) for receiving the cartridge (600, see Fig. 1a); a drive mechanism (310/320/400/630, Fig. 1a) comprising a drive element (310) that is moveable with respect to the housing (200/220) in a forward direction along a drive axis (central longitudinal axis of 310, see Fig. 1a) to expel the medicament from the device upon activation of the drive mechanism (310/320/400/630, see [0135] and Figs, 4a-4b); and a connection arrangement (501/530/340, Fig. 1a) comprising a hub (501/530) and a spring (340, 1a) for driving relative movement between the hub (501/530) and the cartridge (600) upon operation of an operating member (350/380, 1a) of the device (100) so as to switch the connection arrangement from an unconnected configuration (configuration in Figs. 2a-2c) in which the outlet  (610) is closed to a connected configuration (configuration in Fig. 3a-3c) in which the hub (501/530) cooperates with the cartridge (600) to open the outlet (610), thereby to establish a connection for fluid flow between the first chamber (hollow space of 600) and the cannula (500, see [0099] and [0129]-[0135]).  
Regarding claim 136, Hansen et al. teaches wherein the drive element (310) is biased for movement in the forward direction (see [0107]).  
Regarding claim 137, Hansen et al. teaches further comprising a drive spring (330, Fig. 1a) for biasing the drive element (310) in the forward direction (see [0107]).
Claim(s) 1 and 80-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bengtsson et al. (Pub. No. 2017/0007775).
Regarding claim 1, Bengtsson et al. teaches a medicament delivery device (1, Fig. 1) for delivery of medicament from a cartridge (10, Fig. 5) into an injection site through a cannula (25, Fig. 5), the cartridge (10) comprising a first chamber (lumen of 10, see Fig. 5) having an outlet (outlet of 10, see [0060] where 10 has a septum that covers an outlet of 10), and a sealing element (septum, see [0060]) for closing the outlet (see [0060]), the device comprising: a housing (5, Fig. 2)  for receiving the cartridge (10); a drive mechanism (13, Fig. 5) comprising a drive element (13) that is moveable with respect to the housing (5) in a forward direction along a drive axis (central longitudinal axis of 1) to expel the medicament from the device (1) upon activation of the drive mechanism (13, see [0053]); and a connection arrangement (17/30)  comprising a hub (30, Fig. 6) and a spring  (17, Fig. 5) for driving relative movement between the hub (30) and the cartridge (10) upon operation of an operating member of the device so as to switch the connection arrangement from an unconnected configuration (see configuration in Fig. 5)  in which the outlet is closed to a connected configuration (see configuration in Fig. 6) in which the hub (30) cooperates with the cartridge (10) to open the outlet, thereby to establish a connection for fluid flow between the first chamber and the cannula (25, see [0063]-[0065]).
Regarding claim 80, Bengtsson et al. teaches wherein the hub (30) is moveable with respect to the housing (5, see [0063]-[0065)].  
Regarding claim 81, Bengtsson et al.  teaches wherein the hub (30) is moveable with respect to the housing (5) to switch the connection arrangement from the unconnected configuration to the connected configuration (see [0063]-[0065]).  
Regarding claim 82, Bengtsson et al. teaches wherein the 2Docket No. 155658.00088spring (17) biases the hub (30) in a rearward direction along the drive axis (see [0063]-[0065]).  
Allowable Subject Matter
Claims 96-105, 112, 115-116, 106-109, 133-135, 146-151 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783